DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, Claims 1 through 17 in the reply filed on October 14, 2020 is acknowledged.
Applicants’ response filed on October 24, 2020 was incomplete to the extent that applicant did not respond to the election of species requirement.  During a telephone conversation with Attorney of Record, NATHAN WEBER on November 16, 2020, a provisional election was made without traverse to prosecute the invention of Group I, Species A, Claims 1 through 9.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 10 through 20 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the content is directed to an article or product and a process of manufacturing.  The content should be directed to the article or product to be commensurate with the scope of the elected claims.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --Adjustable Carriers with Changeable Core--.

Claim Objections
Claims 1, 2, 4 and 8 are objected to because of the following informalities.
In Claim 1, “thereof” (line 4) should be changed to –of the bottom frame--; and “thereon” (line 6) should be changed to –on the core--.
In Claim 2, “therebetween” (line 4) should be changed to –in between the top frame and the bottom frame--.
In Claim 4, “thereon” (line 2) should be changed to –on the core--.
In Claim 8, “thereof” (line 2) should be changed to –of the bottom frame--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 7, “the carrier” (line 2) lacks positive antecedent basis.  It appears that the phrase is referring to “a carrier assembly” (line 1 of Claim 1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4,155,447 to Edwards (hereinafter “Edwards”).
Claim 1:  Edwards discloses a carrier assembly (e.g. Figs. 1, 3, 4) configured to facilitate manufacture of a printed circuit board assembly, the carrier assembly comprising:
a bottom frame (e.g. 14, 16, 18) defining a generally rectangular configuration and having a length [in-between 16 and 18 in Fig. 1] and a width [vertical dimension of 14 in Fig. 3], the bottom frame adjustable to vary the length (e.g. between 16 and 18) of the bottom frame (e.g. col. 2, lines 39-49); and
a core (e.g. 20 or 22) releasably positionable on the bottom frame [via fasteners 27], the core configured to support a circuit board on the core (e.g. on brackets 23, see col. 2, lines 14-17).
Claim 2:  Edwards further discloses a top frame (e.g. 12, 16, 18, in Fig. 1) defining a generally rectangular configuration and having a length [in-between 16 and 18 in Fig. 1] and a width [vertical dimension of 12 in Fig. 3], the top frame adjustable to vary the length (e.g. in between 16 and 18) of the top frame, the top frame releasably engagable with the bottom frame [via fasteners 27] to retain the core (e.g. 20 or 22) in between the top frame and the bottom frame (in Fig. 1).
Claim 4:  Edwards further discloses that the core is customized to the circuit board configured to be supported on the core (e.g. col. 2, lines 10-14).
Claim 9:  Edwards further discloses that the bottom frame is configured to retain the core in two axial directions (e.g. horizontal and vertical directions of Fig. 1), and wherein the core is configured to retain the circuit board in two axial dimensions (e.g. horizontal and vertical dimensions of Fig. 3).
Claims 1 through 4, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2002/0005336 to Rehm (hereinafter “Rehm”).
Claim 1:  Rehm discloses a carrier assembly (e.g. Fig. 1) configured to facilitate manufacture of a printed circuit board assembly, the carrier assembly comprising:
a bottom frame (e.g. 16, 18) defining a generally rectangular configuration and having a length [horizontal direction in Fig. 1] and a width [between 16 and 18], the bottom frame adjustable to vary the width of the bottom frame (e.g. ¶ [0043]); and
a core (e.g. 10, 11, 12, 14, in Fig. 1) releasably positionable on the bottom frame [via rails 12, 14 and clamps 21-24], the core configured to support a circuit board (e.g. 77) on the core (e.g. ¶ [0050]).
Claims 2 and 3:  Rehm further discloses a top frame (e.g. 20 to 23, in Figs. 1, 2) defining a generally rectangular configuration and having a length [between 21 and 22 or between 20 and 23, in Fig. 1] and a width [between 20 and 21 or between 22 and 23, in Fig. 1], the top frame adjustable to vary the width (e.g. see arrows 76, between 20 and 21 or between 22 and 23) of the top frame, the top frame releasably engagable with the bottom frame [via clamps 41, 42 and springs 45, 46 in Fig. 2] to retain the core in between the top frame and the bottom frame (in Fig. 1); and the carrier assembly further at least one clamp (e.g. 41, 42, in Fig. 2) configured to releasably engage the top and bottom frames with one another.
Claim 4:  Rehm further discloses that the core is customized to the circuit board (e.g. 77) configured to be supported on the core (see dashed lines of 77 in Fig. 1).
Claim 8:  Rehm further discloses that the bottom frame (e.g. 16, 18) is adjustable to vary each of the length [e.g. between 21 and 22 or between 20 and 23 via opening and closing of clamps 41, 42 in Fig. 2, ¶ [0044]] and the width (e.g. between 16 and 18) of the bottom frame.
Claim 9:  Rehm further discloses that the bottom frame (e.g. 16, 18) is configured to retain the core (e.g. 10, 11, 12, 14) in two axial directions (e.g. horizontal and vertical directions of Fig. 1), and wherein the core is configured to retain the circuit board in two axial dimensions (e.g. horizontal and vertical dimensions of Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of U.S. Patent 4,614,385 to Gendernalik (hereinafter “Gendernalik”).
Edwards discloses the claimed carrier assembly as relied upon above in Claims 1 and 4.  Edwards does not mention what material the core or the bottom frame is made of.
Gendernalik discloses a carrier assembly (in Fig. 1) to at least support a printed circuit board (8) that includes a bottom frame (e.g. 52, 54) and a core (e.g. 30) that can be made of metal or plastic (e.g. col. 2, lines 54-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core and bottom frame of Edwards by forming them of plastic and metal, respectively, as taught by Gendernalik, to provide conventional, well-known and proven materials for a carrier assembly that has the same function of at least supporting a printed circuit board.
In Claim 5, any temperature used to form the core with a plastic material in Gendernalik is considered to be a “high temperature” grade plastic, to the extent that the claim does not recite any degree of temperature, or does not recite any specific temperature value.  The process of “3D printing” has no impact on the final structure of the carrier assembly or the core.  MPEP § 2113.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards. 
Edwards discloses the claimed carrier assembly as relied upon above in Claim 1.  While Edwards does not mention that the bottom frame is reusable and that carrier assembly is disposable.
However, being that the bottom frame has fasteners (e.g. 27, 44, 46, in Fig. 6) that allow the bottom frame to be disassembled from the carrier assembly, it would obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, that the bottom frame would be reusable when reassembled together with the carrier assembly to manufacturing more printed circuit boards.  Moreover, when the carrier assembly is disassembled as a result of removing the fasteners, it would also be obvious that the carrier assembly would be disposable being that no manufacturing of printed circuit boards would occur during disassembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Japanese Patent Publication JP 2005-42170 discloses a carrier assembly (in Fig. 1) with a bottom frame (e.g. 7, 8, 4a, 4b) that is adjustable in a width direction (see “Problem to be Solved”).
b)	U.S. Publication 2014/0022752 to Willie discloses a carrier assembly (in Figs. 1a, 1b) with a bottom frame (e.g. 1) to manufacture a printed circuit board (e.g. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896